Citation Nr: 9908139	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  93-24 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

1.  Entitlement to a compensable rating for hemorrhoids from 
December 1, 1992 to July 20, 1995.

2.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids from July 21, 1995 to November 15, 1995.

3.  Entitlement to a compensable rating for hemorrhoids from 
January 1, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1954 to September 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1993 VA RO rating decision which 
granted a 10 percent schedular rating for service-connected 
hemorrhoids from June 12, 1992 to October 11, 1992, assigned 
a temporary total convalescent rating (38 C.F.R. § 4.30) from 
October 12, 1992 to November 31, 1992 based on a 
hemorrhoidectomy, and assigned a noncompensable rating for 
hemorrhoids from December 1, 1992.  The veteran appealed the 
assignment of a noncompensable rating for hemorrhoids from 
December 1, 1992.  By an April 1996 rating decision, the RO 
granted a 10 percent schedular rating for hemorrhoids from 
July 21, 1995 to November 15, 1995, assigned a temporary 
total convalescent rating (38 C.F.R. § 4.30) from November 
16, 1995 to December 31, 1995 based on a hemorrhoidectomy, 
and assigned a noncompensable rating for hemorrhoids from 
January 1, 1996.  The veteran has continued his appeal.  

Given the above procedural history, the Board has 
characterized the issues on appeal as: entitlement to a 
compensable rating for hemorrhoids from December 1, 1992 to 
July 20, 1995; entitlement to a rating in excess of 10 
percent for hemorrhoids from July 21, 1995 to November 15, 
1995; and entitlement to a compensable rating for hemorrhoids 
from January 1, 1996.


FINDINGS OF FACT

1.  From December 1, 1992 to July 20, 1995, the veteran's 
hemorrhoids were no more than mild or moderate.

2.  From July 21, 1995 to November 15, 1995, the veteran's 
hemorrhoids were manifested by occasional bleeding and pain.

3.  From January 1, 1996, the veteran's hemorrhoids have been 
no more than mild or moderate.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids, 
from December 1, 1992 to July 20, 1995, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (1998).

2.  The criteria for a rating in excess of 10 percent for 
hemorrhoids, from July 21, 1995 to November 15, 1995, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.114, Diagnostic Code 7336 (1998).

3.  The criteria for a compensable rating for hemorrhoids, 
from January 1, 1996, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran underwent a 
hemorrhoidectomy in September 1957.  By February 1962 rating 
decision, the RO granted service connection and a 
noncompensable rating for hemorrhoids.

In June 1992 the veteran filed for an increased rating for 
the service-connected hemorrhoids, indicating that he had 
been treated at the Richmond VA medical center (VAMC).

VAMC treatment records show that in June 1992 the veteran 
reported that he had hemorrhoids, which bothered him from 
time to time, and suppositories were not helping.  Rectal 
examination showed multiple large external hemorrhoids and a 
few internal hemorrhoids that were palpable.  There was a 
possible trace of heme positive.  In July 1992 he complained 
of bleeding, pain, and itching of his hemorrhoids.  He 
reported being constipated.  Examination showed venereal 
warts and possible hemorrhoids.  In August 1992 he was seen 
for anal warts.  He reported that the warts had been there 
for years, and two months prior there had been an episode of 
bleeding, involving dark red blood.  Rectal examinations 
showed no masses, lesions or guaiac.  It was noted that he 
had irregularity at the anal verge, which might represent 
internal hemorrhoids or polyps.  On preoperative examination 
in October 1992, the diagnosis was chronic bleeding 
hemorrhoids.  He reported intermittent bright red blood per 
rectum with bowel movements for the past fifteen to twenty 
years.  He used conservative treatment with sitz baths, 
ointments, and stool softeners with intermittent relief.  
Examination showed multiple skin tags and a palpable internal 
hemorrhoid.  In October 1992 he underwent a hemorrhoidectomy.  
In November 1992 he had no complaints, except for a little 
blood with bowel movements.  Rectal examination showed heme 
positive coliform lesions around the rectum.  He was noted to 
be doing well after the hemorrhoidectomy.  He was seen two 
weeks later and had no complaints, except that it burned a 
little when passing a stool, and he used stool softeners.  
Examination revealed venereal warts and rectal heme positive.  

A January 1993 RO decision increased the rating for 
hemorrhoids to 10 percent effective in June 1992, assigned a 
temporary total convalescent rating for a hemorrhoidectomy 
from October 1992 through November 1992, and assigned a 
noncompensable rating for hemorrhoids effective December 1, 
1992.

On VA rectum and anus examination in February 1993 the 
veteran reported intermittent bright red blood per rectum 
with bowel movements since the hemorrhoidectomy in 1956.  He 
had been treated conservatively with sitz baths, ointments, 
and stool softeners with relief.  He reported the 
hemorrhoidectomy in October 1992.  It was noted that he was 
seen one month later, at which time he was status post 
hemorrhoidectomy without complaints, with no pain and no 
bright red bleeding with bowel movements.  The veteran 
reported that his anus was painful.  Examination showed that 
he had venereal warts, but no hemorrhoids.  The heme test for 
blood was negative and anal sphincter was normal.  There was 
no bleeding, and blood laboratory testing was negative for 
anemia.  The diagnoses were status post hemorrhoidectomy for 
an internal hemorrhoid, excellent results, no residual, and 
venereal warts of the anus, which were noted to be unrelated 
to the hemorrhoids and had been there for years.  

A September 1993 VA treatment record shows that the veteran 
complained that his hemorrhoids had been bleeding and 
itching.  He was subsequently hospitalized for a Substance 
Abuse Treatment Program.  He underwent a full medical 
examination at that time, but declined a rectal examination.  

A March 1994 VAMC outpatient treatment record shows that the 
veteran reported that his hemorrhoids were itching.  A 
history of hemorrhoids was noted.  Examination showed anal 
condylomata and no palpable hemorrhoids.

On VA general medical examination in April 1994 it was noted 
that the veteran had internal hemorrhoids and anal warts.  

In an October 1994 VAMC outpatient treatment record, the 
veteran reported that he wanted his hemorrhoids removed as 
they bothered him.  It was noted that on rectal examination 
in March 1994, venereal warts were found, but no hemorrhoids.  

In a February 1995 statement the veteran reiterated his 
request for an increased rating, claiming that his 
hemorrhoids with anal warts had increased in severity, and 
that he was to undergo surgery for his service-connected 
hemorrhoids in March 1995 at the VA.  A March 1995 VA 
operation report showed that the veteran underwent surgery 
for removal of anal warts only.  There was no indication of 
any hemorrhoids.  An April 1995 VAMC outpatient treatment 
record appear to show that the veteran had a 3rd degree 
hemorrhoid at the 7 o'clock position.  

A July 1995 VAMC treatment record shows that the veteran 
reported having problems with hemorrhoids, with pain before 
and after bowel movements, but no bleeding.  It was noted 
that he had received a letter in June 1995 stating that he 
had no evidence of hemorrhoids or treatment for hemorrhoids.  
Examination revealed external hemorrhoids along with skin 
tags that were tender, but not bleeding.  It was unclear 
whether there were also internal hemorrhoids.  In August 1995 
he complained of pain in the rectal area for about 3 to 4 
years, that was getting worse, with occasional bleeding.  It 
was noted that he used stool softeners and local treatment.  
Rectal examination revealed external hemorrhoids with skin 
tags, easily reducible.  He had heme negative stools.  He was 
scheduled for a rigid sigmoidoscopy and possible 
hemorrhoidectomy afterwards.  In September 1995 he reported 
that his hemorrhoids were itching and painful.  It was noted 
that he had chronic problems with hemorrhoids and used cream 
and suppositories, which were not helping.  Examination 
revealed painful, inflamed hemorrhoids, both external and 
internal, and negative heme.  The impression was hemorrhoids, 
with poor response to medical treatment.  

In November 1995 the veteran reported that he had bleeding 
and painful hemorrhoids and was scheduled for surgery at the 
Richmond VAMC.  

A November 1995 VAMC treatment record showed that the veteran 
reported pain, increased bleeding and itching.  Examination 
showed two large external and internal hemorrhoids.  In a 
preoperative note he reported a history of hemorrhoids, 
treated with sitz baths, topical cream, and stool softeners 
for several years, with only moderate symptomatic relief.  
Examination showed two columns of external and internal 
hemorrhoids.  A November 1995 VA operation report showed that 
the veteran underwent a hemorrhoidectomy.  An operation note 
showed a finding of external and internal hemorrhoids at 6 
o'clock and an internal hemorrhoid at 9 o'clock.  In December 
1995 he was seen for follow-up and had no complaints.  
Examination showed that his anus was well-healed.  A small, 
residual skin tag was noted, but it otherwise looked good.  
He was said to be doing well.

By April 1996 rating action, the RO granted a 10 percent 
rating for the service-connected hemorrhoids from July 21, 
1995 to November 15, 1995, assigned a temporary total 
convalescent rating for a hemorrhoidectomy from November 16, 
1995 to December 31, 1995, and assigned a noncompensable 
rating for hemorrhoids from January 1, 1996.  

In an October 1996 statement the veteran indicated that he 
disagreed with the April 1996 rating decision, which reduced 
the rating for his service-connected hemorrhoids from 10 
percent to 0 percent.  He reported continued bleeding, 
exudation, pain, and itching from the hemorrhoids.  He also 
indicated that he had to buy over the counter medication for 
treatment because the VA suspended providing these non-
prescription medications in May 1996.  

In a January 1997 VAMC treatment record the veteran reported 
having hemorrhoids.  He indicated that General Surgery stated 
that he did not have hemorrhoids.  He denied bleeding, and 
used sitz baths.  Examination revealed that he had small 
external hemorrhoids.

In June 1997 the veteran testified at a hearing at the RO.  
He indicated that he had been continuously treated at the 
Richmond VAMC.  He claimed he had had two or three surgeries 
for his hemorrhoids, and that since the last surgery, his 
hemorrhoids had reoccurred and become progressively worse.  
He indicated that the doctor told him that he still had 
hemorrhoids, but he told the doctor he did not want to go 
through another operation.  He reported having itching and 
bleeding.  He used suppositories every day.  

On VA examination in August 1997 the veteran reported having 
hemorrhoids for years.  He complained of itching, scratching, 
and some blood when he was constipated.  He reported that his 
hemorrhoids had reappeared and he had pain if he sat for more 
than one hour, and pain if he became constipated.  
Examination of the anus revealed palpable internal 
hemorrhoids, which he indicated were painful when the anus 
was examined.  His stool was negative for blood.  The doctor 
said there was no evidence of bleeding of the hemorrhoids or 
ulcerations or protrusion with inability to reduce.  The 
pertinent diagnosis was status post hemorrhoidectomy with 
recurrent internal hemorrhoids now present.  

In a September 1997 statement the veteran asserted that a 
continuation of a noncompensable rating, based on the 
symptomatology he suffered, was in error, and that the 
present manifestations of his service-connected hemorrhoids 
merited an increase to 10 percent.  

Analysis

The veteran's claim for higher ratings for his service-
connected hemorrhoids, during the various periods in 
question, is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 0 percent evaluation will be assigned for mild or moderate 
external or internal hemorrhoids.  A 10 percent rating 
requires that they be large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

1.  Entitlement to a compensable rating for hemorrhoids from 
December 1, 1992 to July 20, 1995.

Upon review of the objective medical evidence of record for 
this period of time, the Board finds that an increased rating 
under the provisions of Diagnostic Code 7336 is not 
warranted.  While the veteran complained of pain, 
intermittent rectal bleeding, and itching due to hemorrhoids 
during this period, there was no evidence showing that he had 
hemorrhoids that were large or thrombotic, or irreducible, or 
with excessive redundant tissue, evidencing frequent 
recurrences.  On VA examination in February 1993 he reported 
that his anus was painful, but examination showed that he had 
venereal warts and no hemorrhoids.  No bleeding was noted.  
The diagnoses were status post hemorrhoidectomy, excellent 
results, no residual, and venereal warts, that were unrelated 
to the hemorrhoids.  The Board notes that the anal warts are 
non-service-connected and related impairment may not be 
considered when rating service-connected hemorrhoids.  38 
C.F.R. § 4.14.  VA treatment records during this period show 
that the veteran had anal warts, but no palpable hemorrhoids.  
He underwent surgery for removal of the anal warts, during 
which time no findings of hemorrhoids were made.  Hemorrhoids 
were noted on VA examination in April 1994, and in April 1995 
a hemorrhoid was noted at the 7 o'clock position.  Although 
during the period from December 1992 to July 1995 he 
underwent several rectal examinations noting the non-service-
connected anal warts, hemorrhoids were only noted on two 
occasions, and they were not described as more than mild or 
moderate or in terms suggesting compensable hemorrhoids under 
Code 7336. 

2.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids, from July 21, 1995 to November 15, 1995.

During this period of time, the veteran was seen on several 
occasions for problems with hemorrhoids.  He reported pain 
and only occasional rectal bleeding.  A VAMC treatment record 
in July 1995 showed external hemorrhoids along with skin 
tags, that were tender but not bleeding.  The veteran 
reported no bleeding at the time.  In August 1995 he had 
external hemorrhoids with skin tags, noted to be easily 
reducible.  He reported occasional bleeding.  In September 
1995 examination showed painful, inflamed hemorrhoids, 
external and internal.  There was no evidence showing 
persistent bleeding and no evidence of anemia or fissures.  
Hence, a rating in excess of 10 percent for the period from 
July 1995 to November 1995 is not warranted.

3.  Entitlement to a compensable rating for hemorrhoids from 
January 1, 1996.

While the veteran complained of pain, some bleeding, and 
itching due to hemorrhoids during this period, there was no 
evidence showing that he had hemorrhoids that were large or 
thrombotic, or irreducible, or with excessive redundant 
tissue, evidencing frequent recurrences.  In fact in January 
1997, a VA treatment record showed that he had small external 
hemorrhoids, and he denied any bleeding.  On VA examination 
in August 1997 he reported pain if he sat for more than one 
hour and pain if he became constipated.  Examination showed 
palpable internal hemorrhoids, which he reported as painful 
when his anus was examined.  There was no evidence of 
bleeding of the hemorrhoids, ulcerations, or protrusion with 
inability to reduce.  The Board notes that although there is 
evidence that the veteran has recurrent hemorrhoids, they 
have not been described as more than mild or moderate during 
the period since January 1, 1996, or in other terms 
suggesting compensable hemorrhoids under Code 7336.  

The preponderance of the evidence is against the veteran's 
claim for higher ratings for hemorrhoids during the periods 
of time in question.  Thus the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

1.  A compensable rating for hemorrhoids, from December 1, 
1992 to July 20, 1995, is denied.

2.  An increase in a 10 percent rating for hemorrhoids, from 
July 21, 1995 to November 15, 1995, is denied.

3.  A compensable rating for hemorrhoids from January 1, 1996 
is denied.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


